DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 8-12 are presented for examination.
Claim(s) 6-7 and 13-15 has/have been canceled.
Claims 16-20 have been withdrawn from consideration.
Responsive to communication filed on 8/6/2021.

Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered and are persuasive. 

Applicant argues on pages 5-6 of the remarks:  Regarding claims 1-12, they are patent eligible because a human could not practically perform the “cryptographic hash algorithm on the simplified source code to generate a plurality of line IDs each representing the content of a line of code.”  Further, the amendment responsive to the non-final rejection applies the abstract idea, if any, into the practical application of matching input source code and filtering remaining stored files based on a comparison.

Examiner’s response:  The Examiner agrees.  Even if the generation of line IDs using a cryptographic hash algorithm could practically be performed in the mind, the abstract idea would be integrated into the practical application of filtering remaining 
Alternatively, if the “filtering” step could reasonably be performed in the human mind, the simplification of source code, application of a cryptographic hash function to generate a plurality of line IDs, generation of snippets from the plurality of line IDs, and generation of a plurality of input snippet IDs by applying a same cryptographic hash algorithm as was used to generate the plurality of line IDs amounts to significantly more than an abstract idea under Step 2B (MPEP 2106).
Accordingly, the claims are not directed toward an abstract idea.

Claim Objections
Claim 1 is objected to because of the following informalities:  "Simplifying the input source code" should be “simplifying the input source code”.  Appropriate correction is required.
Claims 1 and 8 are objected to because the following informalities: Claim 1 recites: “representing a subset set of the plurality of line IDs”, which appears to be redundant and should be “representing a subset [[set]] of the plurality of line IDs”.  Claim 8 is objected to for the same reason.
Claim 8 is objected to because the following informalities: “line IDs; (iv) matches” should be “line IDs; and (iv) matches”.
Claim 8 is objected to because the following informalities: “(iii) uses plurality of snippets to generate” should be “(iii) uses a plurality of snippets to generate”.
a predefined  threshold amount of characters”.  Claim 11 is objected to for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, it was amended on 8/6/2021 to recite “consecutive input snipper IDs”; however, nowhere in the originally file application are “snipper IDs” snippet IDs”.  Claims 2-5 and 8-12 contain similar recitations or depend on claims containing the same or similar recitations; therefore, they are rejected for the same reason.
Regarding claim 1, it was amended on 8/6/2021 to recite “a threshold minimum number of consecutive dataset snippet IDs that respectively match an equal number of consecutive input snipper IDs”; however, nowhere in the originally file application are can matching of an equal number of consecutive input snipper or snippet IDs be found.  Claims 2-5 and 8-12 contain similar recitations or depend on claims containing the same or similar recitations; therefore, they are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, it contains a reference to “said threshold minimum number of consecutive dataset snippet ID occurrences”, however, that elements lacks antecedent basis.  For the purpose of examination, “said threshold minimum number of consecutive IDs that match an equal number of consecutive input snippet IDs”.  Claims 2-5 and 8-12 contain similar references, or depend on claims containing the same or similar reference; therefore, they are rejected for the same reasons. Appropriate action is required. 

Regarding claim 1, it recites “a threshold minimum number of consecutive dataset snippet IDs that respectively match an equal number of consecutive input snipper IDs”.  This recitation is indefinite.  The Examiner cannot determine the metes and bounds of the claim.  There is no support in the Specification for “an equal number of consecutive input snipper IDs” and a person having ordinary skill in the art would not know the metes and bounds of this recitation.  For the purpose of examination, the “threshold minimum number of consecutive dataset snippet IDs that respectively match an equal number of consecutive input snipper IDs” is interpreted as “a threshold minimum number of consecutive dataset snippet ID match occurences 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199